DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remarks/amendments filed on October 14, 2020. Claims 3-4, 10-11, and 17 have been canceled. Claims 1-2, 5-19, 12-16, 18-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-19, 12-16, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being 
Ye et al. (US Patent No. 10,540,396) (hereinafter “Ye”).
As per claim 1, Ye discloses a system for implementing separated attention on like and dislike items for personalized ranking, comprising:

perform, in a first merge layer of a neural network (col. 15, lines 19-22) for personalized ranking, an element-wise product on a user embedding and a final like item embedding to generate a first vector, the final like item embedding being computed based on a like item embedding corresponding to a like item associated with a user (Fig. 3A, # 306, col. 11, lines 6-18; col. 12, lines 25-50); 
perform, in a second merge layer of the neural network (col. 15, lines 19-22), an element-wise product on the user embedding and a final dislike item embedding to generate a second vector, the final dislike item embedding being computed based on a dislike item embedding corresponding to a dislike item associated with the user (Fig. 3A, # 312, col. 11, lines 6-18; col. 12, lines 51-67, col. 13, lines 1-17), wherein the like and dislike item embeddings are related to a same parent item embedding via an attention mechanism (col 11, lines 35-43); 
compute a probability that the user prefers the like item to the dislike item based on the first and second vectors (col. 15, lines 19-55); and 
generate one or more item recommendations including one or more electronic images for the user using the probability (col. 10, lines 59-67, col. 9, lines 40-44, col. 18, lines 18-45).  
As per claim 2, Ye further teaches randomly initialize the user embedding (col. 13, lines 50-67).  

As per claim 6, Ye further teaches wherein the at least one processor is further configured to execute program code stored on the memory device to obtain the final dislike item embedding by: computing a first alignment measurement between the parent item and Page 4 of 16dislike item embeddings; computing a second alignment measurement between the dislike item embedding and the dislike item embedding itself; and computing the final dislike item embedding from the parent item and dislike item embeddings as a weighted sum of the parent item and dislike item embeddings based on the first and second alignment measurements col 17, lines 35-67, col. 18, lines 5-16).  
As per claim 7, Ye further teaches feed the first and second vectors into respective first and second fully connected neural network layers, combine outputs of the fully connected neural network layers at a subtraction layer, and input an output of the subtraction layer into a loss layer to compute the probability (Fig. 5A, col. 16, lines 44-52).  
As per claims 8 and 15, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a method and a 
As per claims 9, 12-14, 16, 18-20 have similar limitations as retied in dependent claims 2, 5-7; therefore, they are rejected under the same subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Volkows et al. (US Patent No. 10,824,941): End-to-end Deep Collaborative Filtering.
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBBIE M LE/           Primary Examiner, Art Unit 2168                                                                                                                                                                                             	February 4, 2021